DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 19, line 2, “the crimp” should be --the crimp pin--;

Claim Rejections - 35 USC § 112
3.	Claims 1-9, 11-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 10-11 and claim 11, lines 12-13, “the seal barrier facing and compressively sealing at least a portion of the insert” is confusing how the seal barrier can face and compress at least a portion of the insert?

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-9, 11-19 and 21-22, insofar as the claimed can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Harz (4,362,350).
Regarding claim 1, Von Harz discloses a crimp pin electrical connector comprising: 
a shell (14, figure 1) defining an interior with a first opening and a second opening to define an axial path through the shell between the first opening and the second opening; 
a flange (22, figure 1) circumscribing an exterior of the shell; and 
an insert (18, figure 1) located within the interior and comprising a first end corresponding to the first opening, a second end corresponding to the second opening, and at least one passage extending between the first end and the second end, the insert comprising: at least one crimp pin (12, figure 1) corresponding to the at least one passage, with at least a portion of the at least one crimp pin comprising a pin (34, figure 1) and a crimp (36, figure 1); and 
 a seal barrier (60, figure 1) provided along a portion of the at least one passage, 
the seal barrier facing and compressively sealing at least a portion of the at least one crimp pin; 
 	wherein the at least one crimp pin is located within the at least one passage such that a portion of the at least one crimp pin is located on a first side of the flange and the crimp lies on a second side, opposite the first side, of the flange.
Regarding claim 2, figure 1 shows the flange is located between the first opening and the second opening.

Regarding claim 4, figure 1 shows the at least one crimp pin is included within a set of crimp pins and the at least one passage is included within a set of passages, wherein a total number of crimp pins included within the set of crimp pins corresponds to a total number of passages included within the set of passages.
Regarding claim 5, figure 1 shows the at least one crimp pin has a barrel (32), which is located on the second side of the flange.
Regarding claim 6, the barrel comprises an inspection hole, which is located on the second side of the flange.
Regarding claim 7, the barrel comprises a slot.
Regarding claim 8, the at least one passage extends through a grommet (20, figure 1) and at least a portion of the crimp is received within a portion of the at least one passage extending through the grommet.
Regarding claim 9, figure 1 shows the seal barrier defining a first side and a second side of the seal barrier, and the crimp pin is located entirely on the first side of the seal barrier. 
Regarding claim 21, the seal barrier is integrally formed with the grommet (connected by 58).
Regarding claim 11, Von Harz discloses a wall of an electrical assembly comprising:

a shell (14, figure 1) defining an interior with a first opening and a second opening to define an axial path through the shell between the first opening and the second opening, the shell having a flange (22, figure 1) circumscribing an exterior of the shell, at least a portion of the shell extending through the hole and the flange abutting the first surface (column 3, lines 25-29), and 
an insert (18, figure 1) located within the interior and comprising a first end corresponding to the first opening, a second end corresponding to the second opening, and at least one passage extending between the first end and the second end, the insert comprising: 
at least one crimp pin (12, figure 1) corresponding to the at least one passage, the at least one crimp pin comprising a pin (34, figure 1) and a crimp (36, figure 1); and 
 a seal barrier (60, figure 1) provided along a portion of the at least one passage, 
the seal barrier facing and compressively sealing at least a portion of the at least one crimp pin; 
 	wherein the at least one crimp pin is located within the at least one passage such that a portion of the at least one crimp pin is located on a first side of the flange and the crimp is axially located on a second side of the flange.
Regarding claim 13, figure 1 shows the flange is located between the first opening and the second opening.
Regarding claim 14, the insert further includes an electrical insulator and a wire lead (38, figure 1).

Regarding claim 16, figure 1 shows the at least one crimp pin has a barrel (32), which is located on the second side of the flange.
Regarding claim 17, the barrel comprises an inspection hole, which is located on the second side.
Regarding claim 18, the barrel comprises a slot.
Regarding claim 19, a grommet (20, figure 1) and the seal barrier defining a first side and a second side, the crimp is received within a portion of the at least one passage extending through the grommet.
Regarding claim 22, the seal barrier is integrally formed with the grommet (connected by 58).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Von Harz.
Regarding claim 12, Von Harz discloses the claimed invention as described above except for the wall is a housing cover of a Back-up Generator.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Von Harz to have the wall is a housing cover of a Back-up Generator, in order to protect the Back-up Generator.


Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-9, 11-19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        thanh-tam.le@uspto.gov
01/13/22.